                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JOHN A. SANDERS, JR.,                               )
                                                     )
                         Plaintiff,                  )
                                                     )
 vs.                                                 )           Case No. 19−cv–00546−JPG
                                                     )
 MICHAEL HARE,                                       )
                                                     )
                         Defendant.                  )

                                  ORDER DISMISSING CASE

GILBERT, District Judge:

        Plaintiff John Sanders, who is currently being held at Alton Law Enforcement Center in Alton,

Illinois, filed this action pursuant to 42 U.S.C. § 1983 for the deprivations of his constitutional rights

for sexual harassment that occurred while at Madison County Jail. The Complaint did not survive

screening under 28 U.S.C. § 1915A and was dismissed without prejudice on July 25, 2019. (Doc. 10).

Plaintiff was granted leave to file a First Amended Complaint on or before August 22, 2019. (Doc. 10,

p. 4). Additionally, he was warned that the action would be dismissed with prejudice and that the

dismissal would count as a “strike” under 28 U.S.C. § 1915(g), if he failed to file an amended complaint

by the deadline. Id.

        Plaintiff missed the deadline. More than a week has passed since it expired. He has not

requested an extension or filed an amended complaint.

        The Court will not allow this matter to linger indefinitely. Accordingly, this action shall be

dismissed with prejudice for failure to comply with a Court Order (Doc. 10) and/or prosecute his

claims. See FED. R. CIV. P. 41(b). The dismissal counts as one of Plaintiff’s three allotted “strikes”

within the meaning of 28 U.S.C. § 1915(g).




                                                    1
                                              Disposition

        IT IS HEREBY ORDERED that this action is DISMISSED with prejudice, based on

Plaintiff’s failure to comply with the Court Order to file a First Amended Complaint on or before

August 22, 2019 (Doc. 10) and Plaintiff’s failure to prosecute his claims. See FED. R. CIV. P. 41(b);

Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir.

1994). This dismissal counts as one of Plaintiff’s three allotted “strikes” within the meaning of

§ 1915(g).

        Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed. Therefore, the filing fee of $350.00 remains due and payable.

See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

        If Plaintiff wishes to appeal this Order, he must file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. 4(a)(1)(A). If Plaintiff does choose to appeal, he

will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See FED.

R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008);

Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467. He must list each of the

issues he intends to appeal in the notice of appeal and his motion for leave to appeal in forma pauperis.

See FED. R. APP. P. 24(a)(1)(C). Moreover, if the appeal is found to be nonmeritorious, Plaintiff may

also incur another “strike.” A proper and timely motion filed pursuant to Federal Rule of Civil

Procedure 59(e) may toll the 30-day appeal deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion

must be filed no more than twenty-eight (28) days after the entry of judgment, and this 28-day deadline

cannot be extended.

        The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

        IT IS SO ORDERED.

        DATED: 9/9/2019                                 s/ J. Phil Gilbert
                                                        J. PHIL GILBERT
                                                        United States District Judge

                                                   2
